04/27/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 21-0187


                                      PR 21-0187




IN THE MATTER OF MARGARET READER,
                                                                  ORDER
       A Suspended Attorney at Law,

             Respondent.                                              FILED
                                                                      APR 2 7 2021
                                                                   Bowen Greenwood
                                                                 Clerk of Supreme Court
                                                                    State.   rvInritana


      On April 23,2021,Ward "Miele'Taleff, Chairperson ofthe Commission on Practice
of the Supreme Court of the State of Montana (Commission), petitioned this Court to
request immediate suspension of attorney Margaret Reader from the practice of law
pursuant to Rule 24 of the Montana Rules for Lawyer Disciplinary Enforcement. The
Commission further filed an Amended Petition indicating in its caption that Reader is
currently suspended from the practice of law.
      Under MRLDE 24, if a lawyer subject to the jurisdiction ofthe Commission fails to
promptly and fully respond to a written complaint or inquiry from either a Panel of the
Commission or the Office ofDisciplinary Counsel(ODC),the Panel may direct the lawyer
to appear to show cause why the lawyer should not be sanctioned or disciplined for the
failure to respond. Notice ofsuch hearing shall be served upon the lawyer at least 20 days
prior to the hearing. If the lawyer then fails to appear, the Panel may recommend to this
Court the immediate interim suspension of the lawyer for a period not to exceed 30 days,
or until such earlier date as the lawyer fully responds and cooperates with the Commission
and ODC.
      In this case, the Commission asserts that Reader failed to respond to requests from
ODC, and an Adjudicatory Panel of the Commission therefore issued an Order to Show
Cause, setting hearing on the matter for April 21, 2021. Reader was served with notice of
the hearing and the Order to Show Cause on April 16, 2021. However, Reader failed to
appear at the hearing or to otherwise respond. Acknowledging that Reader did not receive
the 20 days' notice MRLDE 24 requires, the Commission nonetheless asks this Court to
order immediate interim suspension of Reader from the practice of law for 30 days,
pointing out that Reader has not objected to the lack of adequate notice.
       MRLDE 24 states in relevant part that, "[n]otice of such show cause hearing shall
be served upon the lawyer at least twenty days prior to the hearing." (Emphasis added.)
In this case, Reader was provided five days' notice and this Petition was filed two days
after the hearing—only seven days from service. We are not prepared to suspend a lawyer
for a failure to appear when the Commission did not timely serve the lawyer with notice.
However, it further appears that Reader is already suspended from the practice of law and
this Order does not affect any pre-existing suspension.
       IT IS THEREFORE ORDERED that the Petition ofthe Commission on Practice to
suspend attorney Margaret Reader pursuant to Rule 24 of the Montana Rules for Lawyer
Disciplinary Enforcement is DENIED.
       The Clerk of this Court is directed to serve a copy of this Order upon Margaret
Reader and to provide copies to Disciplinary Counsel; the. Office Administrator for the
Commission on Practice; and the Executive Director of the State Bar of Montana.
       DATED thisZ.23      day of April, 2021.



                                                               Chief Justice
                                                         Justices



Chief Justice Mike McGrath would grant the suspension.




                                          3